Defendant, Carl Hughes, was charged in the court of common pleas of Oklahoma county with the crime of unlawful possession of intoxicating liquor on April 17, 1945. to wit: Eighty-three four-fifths quart bottles of tax-paid whisky. He was tried, convicted, and fined $50 and sentenced to serve a term of 30 days in the county jail, and has appealed.
This case involves the same questions of law presented by the case of Hughes v. State of Oklahoma, 85 Okla. Cr. 25,184 P.2d 625, decided by this court. The identical instruction which caused the reversal in that case was given, and excepted to, in this case.
For the reasons stated in the case of Hughes v. State,85 Okla. Cr. 25, 184 P.2d 625, the judgment of the court of common pleas of Oklahoma county is reversed, and the case remanded, with instructions to try this defendant again on this charge.
JONES and BRETT, JJ., concur.